Citation Nr: 0618487	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-28 511A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim to be recognized as the 
surviving spouse of the veteran.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran was a member of the Philippine Army from December 
1941 to September 1942; he died while being held as a 
prisoner of war.  The appellant seeks recognition as the 
surviving spouse of the veteran.  This case comes before the 
Board of Veterans? Appeals (Board) on appeal from an adverse 
decision by the Manila, the Republic of Philippines Regional 
Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim to be recognized as the 
surviving spouse of the veteran.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran was a member of the Philippine Army from December 
1941 to September 1942; he died while being held as a 
prisoner of war.  The appellant seeks recognition as the 
surviving spouse of the veteran.  This case comes before the 
Board of Veterans? Appeals (Board) on appeal from an adverse 
decision by the Manila, the Republic of Philippines Regional 
Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  In a September 1958 decision, the Board denied the 
appellant's claim of entitlement to recognition as the 
unmarried widow of the veteran on the basis that the 
appellant had not continuously cohabitated with the veteran 
prior to his death in September 1942.

2.  A Board decision dated December 1973 denied the 
appellant's application to reopen her claim of entitlement to 
recognition as the unmarried widow of the veteran on the 
basis that new and material evidence had not been presented 
to reopen the claim.

3.  The additional evidence associated with the claims folder 
since the Board's December 1973 decision is new and material 
as it includes previously unconsidered statements that, if 
presumed true, would tend to show that the appellant had 
continuously cohabitated with the veteran prior to his death 
in September 1942.

4.  The appellant cohabited with another man prior to the 
veteran's death in September 1942 of her own free will and 
due to no fault on the part of the veteran.


CONCLUSIONS OF LAW

1.  The Board's September 1958 decision that denied the 
appellant's claim of entitlement to recognition as the 
unmarried widow of the veteran is final.  38 U.S.C. § 3304(b) 
(1952, Supp. 1957); 38 C.F.R. § 19.5 (1956).

2.  The Board's December 1973 decision, denying the 
appellant's application to reopen her claim of entitlement to 
recognition as the unmarried widow of the veteran, is final.  
38 U.S.C. § 4004(b) (1970); 38 C.F.R. § 19.104 (1973).

3.  Evidence received since the Board's December 1973 
decision is new and material; the claim to recognize the 
appellant as the veteran's surviving spouse is reopened.  38 
U.S.C.A. §§ 101(3), 5108 (West 2002); 38 C.F.R. § 3.53 
(2005).

4.  The criteria for entitlement to recognition as the 
veteran's surviving spouse have not been met.  38 U.S.C.A. §§ 
101(3), 1541, 5107 (West 2002); 38 C.F.R. § 3.53 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks recognition as the "surviving spouse" of 
the veteran for purposes of receiving VA pension benefits.  
See 38 U.S.C.A. § 1541 (West 2002).  Entitlement to 
recognition as a "surviving spouse" requires, in part, the 
claimant to have "lived with the veteran continuously from 
the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse)."  38 U.S.C.A. § 101(3) (West 2002).  

The implementing regulation, 38 C.F.R. § 3.53, states that 
the requirement of continuous cohabitation from the date of 
marriage to the date of death of the veteran will be 
considered as having been met when the evidence shows that 
any separation was due to the misconduct of, or procured by, 
the veteran without the fault of the surviving spouse.  
38 C.F.R. § 3.53(a) (2005).  Temporary separations which 
ordinarily occur, including those caused for the time being 
through fault of either party, will not break the continuity 
of the cohabitation.  Id.  

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  38 C.F.R. § 3.53(b) (2005).  If 
the evidence establishes that the separation was by mutual 
consent and that the parties lived apart for purposes of 
convenience, health, business, or any other reason which did 
not show intent on the part of the surviving spouse to desert 
the veteran, the continuity of the cohabitation will not be 
considered as having been broken.  Id.

A two-part test has been identified to determine whether a 
spouse can be deemed to have continuously cohabited with a 
veteran even if a separation has occurred.  Gregory v. Brown, 
5 Vet. App. 108 (1993).  First, the spouse must be free of 
fault in the initial separation.  Gregory, 5 Vet. App. at 
112.  Second, the separation must have been procured by the 
veteran or due to his misconduct with the fault determination 
based on an analysis of the conduct at the time of 
separation.  Id.

A Board decision dated September 1958 determined that the 
appellant was not entitled to recognition as the veteran's 
"unremarried widow" based upon an ostensible marital 
relationship with a man other than the veteran for several 
months prior to the veteran's death.  See generally 38 U.S.C 
§§ 191, 199, 505, 505a (West 1952); 38 C.F.R. § 2101 (1952 
Supp. V) (providing benefits to the "widow" of a veteran).  
This decision is final.  38 U.S.C. § 3304(b) (1952, Supp. 
1957); 38 C.F.R. § 19.5 (1956).  A Board decision dated 
December 1973 denied the appellant's application to reopen 
her claim on the basis that new and material evidence had not 
been presented to reopen the claim.  That decision is final.  
38 U.S.C. § 4004(b) (1970); 38 C.F.R. § 19.104 (1973).  The 
appellant filed her claim to reopen on August 27, 2002, and 
this appeal ensues from that decision.

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2005).  However, if the claimant 
can thereafter present new and material evidence, then the 
claim shall be reopened and the former disposition of the 
claim shall be reviewed.  38 U.S.C.A. § 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a) (2005); see 
also 66 Fed. Reg. 45620 (August 29, 2001).  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  Id.  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  
Evidence is presumed credible for the purposes of reopening 
unless it is inherently false or untrue.  Duran v. Brown, 7 
Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The evidence relied upon in reopening the 
claim must be both new and material.  Smith v. West, 12 Vet. 
App. 312 (1999).

The Board's September 1958 decision denied the appellant's 
claim for recognition as the veteran's "unremarried widow" 
on the basis that the appellant had commenced in an 
ostensible marital relationship with a man named "[redacted]" 
(A.K.A. "[redacted]") for a substantial period of time prior to 
the veteran's death.  Evidence of record since the Board's 
decision includes previously unconsidered affidavits and 
statements from the veteran's mother and the appellant's 
neighbors that allege that the appellant was forced into a 
relationship with "[redacted]" under the threat of harm and that 
she reported being raped by "[redacted]."

The Board must presume the truthfulness of the evidence 
submitted by the appellant in her application to reopen.  
Duran, 7 Vet. App. at 220; Justus, 3 Vet. App. at 513.  The 
evidence submitted, if true, tends to establish that the 
appellant did not intend to discontinue cohabitation with the 
veteran as her cohabitation with another man was against her 
free will.  Thus, new and material evidence has been 
submitted to reopen the claim.  The Statement of the Case 
(SOC) in July 2004 specifically weighed the probative value 
of the evidence submitted since the last final decision and 
essentially constituted a merits review of the case.  Thus, 
no prejudice would accrue to the appellant in the 
adjudication of the claim at this time.  Bernard v. Brown, 
4 Vet. App. 384 (1993) (the Board must consider whether a 
claimant will be prejudiced by addressing a question that has 
not been addressed by the RO).

The Board finds that the appellant cohabited with another man 
prior to the veteran's death in September 1942 of her own 
free will and not due to any fault on the part of the 
veteran.  The veteran and the appellant were married on June 
[redacted], 1939 with children born in November 1939 and March 1942.  
The veteran departed for military service in December 1941, 
did not return, and died while in a prisoner of war camp in 
September 1942.  The appellant had initially been recognized 
by VA as the veteran's unremarried widow for benefit 
purposes.

In December 1947, VA conducted a field investigation into the 
appellant's marital status based upon a September 1947 
affidavit by the veteran's mother averring that the appellant 
had been in the habit of living with different common 
husbands from the date of the veteran's departure for service 
until his death.  In particular, she reported that the 
appellant had lived with "[redacted], [redacted]" until his 
death from guerrillas, and was then living with a "common 
husband" named "[redacted]."  A December 11, 1947 deposition 
from the appellant reads as follows:

I am [the appellant], born 1923, in Morong, 
Sariaya, Quezon, housekeeper, residing at Morong, 
Sariaya, Quezon.

Q.  What is your status?
A.  I am the widow of [the veteran], who as a 
soldier in the Philippine Army, and died at Capas 
concentration Camp in September 1942.

Q.  Since the death of [the veteran] have you 
remarried legally or lived with any man in a 
marital relationship?
A.  I have not remarried legally, but am living 
with a man named [[redacted]].

Q.  For how long have you been living with this 
man?
A.  Since the early part of the American 
Liberation about April 1945.

Q.  How do you represent yourselves to friends, 
neighbors and to the community in general?
A.  It is generally known that we are living as 
husband and wife.  I have not adopted his family 
name, but allow myself to be called his wife.

Q.  As a result of your relationship with 
[[redacted]], have you borne him any children?
A.  No, I have not, and not expecting any.

Q.  What is the marital relationship of [[redacted]]?
A.  He is married to a woman in Lusacan, Tisong, 
Quezon, and has four children.  I only know her 
first name which is [P], and I estimate he has 
been married for more than ten years.

Q.  Even though you are not married, could you 
have treated [[redacted]] any differently if he were 
your legal husband?
A.  No, I treat him just as if he were my legal 
husband, except that occasionally he visits his 
legal wife, and stays with her for about a week.

Q.  Apart from [the veteran and [redacted]], have you 
remarried or lived with any other man in a marital 
relationship?
A.  Yes, during the Japanese occupation I lived 
with a man named [redacted].  His first name was [redacted], 
but I cannot remember his last name.  It might 
have been [redacted].

Q.  For how long did you live with this man?
A.  From early 1942 until about December 1944, 
when he was killed, but I do not know by whom.

Q.  During that time how did you represent 
yourselves to friends, neighbors, and to the 
community in general?
A.  We acknowledged each other as husband and 
wife, although I did not adopt his family name.  
We treated each other in the same fashion we would 
have done if we were legally married.

Q.  Did you bear any children to '[redacted]'?
A.  No, I did not.

Q.  What was the marital status of '[redacted]'?
A.  He was a single man.

Q.  Is the death of '[redacted]' registered at 
Sariaya?
A.  I do not know for sure but I doubt it.

Q.  Were you ever legally married to '[redacted]'?
A.  No, I was not.

Q.  Apart from [the appellant, [redacted] and [redacted]], 
have you remarried, or lived with any other man in 
a marital relationship?
A.  No, I have not.

Q.  I have no more questions.  Do you desire to 
make any further statement to be included in your 
deposition?
A.  Yes, I was co-erced into living with [[redacted]].  
During the liberation, the guerillas were in the 
habit of choosing any girl they admired in the 
Barrio, and threatened severe penalties if we did 
not comply.  I was chosen by [[redacted]] who was a 
guerilla, but in which unit I do not know, and had 
no choice to submit to his wishes.

Q.  Now that the guerillas no longer have any 
power, why do you continue to live with him?
A.  I have suggested we terminate our relationship 
but he refuses, and I have not left him as I do 
not wish to create trouble.

The veteran's mother reported that the appellant lived with a 
man named "[redacted]" in 1942, and that they represented 
themselves in public as being husband and wife.  She also 
averred that the appellant held herself out to be the spouse 
of "[redacted]."

The appellant's grandmother indicated in her deposition that, 
shortly after the Japanese occupation, the appellant lived 
with a man named "[redacted]" and they represented themselves 
as husband and wife to the community.  The appellant was 
currently living with "[redacted]" in her house "exactly the 
same as if they were married," and that the appellant and 
"A.R." acknowledged each other as husband and wife.  The 
community knew that the appellant and "[redacted]." were not 
formally married, and that "[redacted]" had another wife.

A deposition from "[redacted]" confirmed that he was married to 
another woman, and had not been legally separated.  He had 
lived with the appellant since March 1945, and treated her in 
the same manner as if she was his legal wife.  He was aware 
that the appellant had previously represented herself as 
married to "[redacted]."  "[redacted]." averred that the appellant 
agreed to live with him even though she understood he could 
not marry her.

The examiner reported that there was no record of marriage 
between the appellant and "[redacted]", and that "[redacted]" had 
been married to another woman.

An October 1948 determination by the VA Solicitor held that 
the appellant's conduct and representations as to her marital 
status constituted at least a partial repudiation of 
marriage, and that the appellant was estopped from denying 
remarriage and claiming her status as the widow of the 
veteran.  As indicated above, the Board's September 1958 
decision denied the appellant's claim for recognition as the 
unremarried widow of the veteran.

Thereafter, the appellant has filed numerous statements and 
affidavits in an attempt to establish her status as the 
veteran's surviving spouse.  In a statement received in 
October 1960, the appellant argued that it was "impossible" 
that she lived with "[redacted]" as he was a "married man and 
living in a far away place with his family."  At that time, 
she presented a joint affidavit from the veteran's brothers, 
P.P. and R.P., whom alleged that the appellant and "[redacted]" 
never had a marital relationship and did not represent 
themselves as married.  They were privy to these facts by 
"foot investigation" and stated that any contrary findings 
must be motivated by envy or malicious intent.

In April 1972, VA conducted another field investigation 
concerning the appellant's marital status.  She answered 
questions to the April 13 deposition as follows:

I am [the appellant], 49 years old, widow, 
unemployed and a resident of the aforementioned 
address.  I was formerly in receipt of VA benefits 
as the unremarried widow of the veteran.  However, 
my benefits were terminated about 1950.

Q.  Before we proceed, let me remind you of the 
forfeiture provisions for fraud concerning VA 
claims.  Also, the perjury provisions of the 
Revised Penal Code of the Philippines.  Do you 
acknowledge the advise and do you wish to proceed 
with this statement?
A.  I acknowledge the advise and I wish to 
proceed.

Q.  When did you start receiving benefits?
A.  I am not sure about the date.  I calculate, it 
must have been about 1946 when I started receiving 
benefits and this continued up to about 1950 when 
the same were terminated.

Q.  What was the cause of the termination of your 
VA benefits?
A.  I really do not know.  Some people have told 
me that my benefits were terminated because of 
reports sent to the VA by my mother-in-law ... from 
this town.

Q.  Who are the vlose [sic] surviving relatives of 
the veteran?
A.  [The veteran's mother] is still living at 
Barrio Morong, Sariaya, Queson.  [R.P.], a brother 
of the veteran resides at Barrio Pili, Sariaya, 
Quezon.  [P.P.], another brother of the veteran 
resides at Barrio Morong, Sariaya, Quezon.

Q.  Where were you residing at the time of the 
outbreak of the war in December of 1941?
A.  I was living with my parents at Barrio Morong, 
Sariaya, Quezon.

Q.  During the Japanese occupation from 1942 up to 
liberation in 1945, where were you residing.
A.  I was still a resident of Morong, Sariaya, 
Quezon.

Q.  During the Japanese occupation, did you have 
any kind of relations with any man, other than the 
veteran?
A.  Yes.  I met a man by the nickname of '[redacted].'  
I never knew his full and correct name.  He saw me 
and became attracted to me.  He managed to have 
intimate contacts with me.  Our intimate contacts 
took place right in Barrio Morong, in the house of 
my parents ... 

Q.  Did you get married to this '[redacted]'?
A.  No.  Our relations were merely illicit.

Q.  What do you mean illicit?
A.  He simply managed to have intimate contacts 
with me right in our house whenever by parents 
were away and I was alone.

Q.  Did you live together with this '[redacted]' for 
any period of time?
A.  Never.

Q.  How often did he come to your place and 
managed to have contacts with you?
A.  At least once a week.

Q.  And how long did this kind of relationship 
last?
A.  I calculate, it lasted for more than one year, 
from 1942 to 1943.

Q.  Can you fix the exact date when you started 
having this kind of relations with 'T'?
A.  I can only calculate, it was in early 1942 and 
lasted up to 1943 or even after 1943.

Q.  When did the veteran die?
A.  After liberation in 1945, I was informed that 
he died September of 1942 at the Capas 
Concentration Camp at Tarlac.

Q.  When you started having relations with 
'[redacted]' in early 1942, did you know the veteran 
was still alive?
A.  I had no idea what happened to the veteran 
from the outbreak of the war.  As I have said, I 
only learned of his date and place of death after 
liberation in 1945.

Q.  Are you sure that you started having relations 
with this '[redacted]' in early 1942 and therefore 
prior to the date of death of your husband in 
September of 1942?
A.  I am sure I started having relations with 
'[redacted]' prior to September of 1942.

Q.  From where is this '[redacted]'?
A.  I have no idea.

Q.  Do you know his present whereabouts?
A.  I have no idea.

Q.  When was the last time you saw him?
A.  In 1943.

Q.  Did you have any children by him?
A.  No.

Q.  Did you and '[redacted]' go out in public 
together?
A.  No.

Q.  Did the two of you introduce yourself to 
friends, neighbors and relatives as being legally 
married to each other?
A.  No.

Q.  Was your relationship to '[redacted]' known to 
your neighbors and barriomates?
A.  I do not know.  As I have stated, he would 
just show up in our house on the average of once a 
week whenever I was alone.  I would not have 
consented to his having intimate contacts with me, 
but he threated me if I did not submit to him.  
Because of my age and inexperience at the time, I 
allowed him to have intimate contacts with me.

Q.  I have no further questions, do you wish to 
add anything?
A.  No.

That same day, the VA field investigator obtained an 
deposition from the veteran's brother, C.P..  The transcript 
reads as follows:

I am [C.P.], 53 years old, married to [A.A.], 
farmer and a resident of the aforementioned 
address.  I am a younger brother of the above-named 
deceased veteran.

Q.  Who is [the appellant]?
A.  She is the widow of the above-named veteran.

Q.  Was she a resident of this barrio during the 
enemy occupation?
A.  Yes, she was living with her own parents who 
are also residents of this barrio.

Q.  Do you know of any person by the name of 
'[redacted]' who had relations with [the appellant] 
during the occupation?
A.  Yes.  This man had relations with [the 
appellant] here.  I calculate, their relations 
started just right after the Japanese forces came 
here and this lasted for more than one year.  I 
calculate, their relations begun in the early part 
of 1942 and ended in 1943.  We have heard that 
'[redacted]' was a Japanese informer and was 
subsequently killed.

Q.  Did '[redacted]' and [the appellant] live together 
in one house?
A.  Yes, right in her parents house here.  I often 
saw them here.

Q.  Did they go out in public together?
A.  They did.

Q.  Did both persons hold themselves out as being 
married to each other?
A.  No such introductions were made, but I saw them 
living together in their house in a manner no 
different from the manner I live here with my own 
legal wife.

Q.  Did they have any children born to them?
A.  No.

Q.  How were they generally reputed at the time 
they were living together?
A.  As being hisband [sic] and wife.

Q.  The veteran died September of 1942 at Capas 
Concentration Camp at Tarlac.  Was the veteran 
already dead at the time [the appellant] started 
living with "[redacted]"?
A.  I am quite sure the veteran was not yet dead at 
the ti[m]e [the appellant] started living with 
'[redacted].'  As I stated earlier, she and '[redacted]' 
started their relations right after the Japanese 
occupation forces came here and this must have been 
about January or February of 1942.  After living 
for more than one year, '[redacted]' ceased to come 
here and we heard that he was killed for his 
preJapanese activities.

Q.  I have no further questions, do you wish to add 
anything?
A.  No.

An additional deposition of the appellant was obtained on 
April 14, 1972.  The transcript reads as follows:

I am [the appellant], 49 years old, widow, 
unemployed and a resident of the aforementioned 
address.  I am the same person who gave a sworn 
statement before a VA Field Examiner last April 
13, 1972.

Q.  Before we proceed, let me remind you of the 
forfeiture provisions for fraud concerning VA 
claims.  Also, the perjury provisions of the 
Revised Penal Code of the Philippines.  Do you 
acknowledge the advise and do you wish to proceed 
with this statement?
A.  I acknowledge the advise and I wish to 
proceed.

Q.  In your deposition of 4-13-72, you stated that 
you had illicit relations with one, '[redacted]' from 
the early part of 1942 up to 1943.  Is this so?
A.  Yes.

Q.  You further stated that '[redacted]' simply 
managed to have intimate contacts with you during 
the period and that the two of you never lived 
together.  We have information that du[r]ing the 
same period, you and '[redacted]' lived together in 
your parent's home located at Barrio Morong, 
Sariaya, Quezon; that during the period the two of 
you lived together, you went ou[t] in public 
together, held yourselves out as being legally 
married and were generally reputed to be legally 
married to each other.  What can you say to this?
A.  The truth is '[redacted]' and I lived together in 
my parent's home at Barrio Morong, Sariaya, 
Quezon.  It is also true that we went out in 
pu[b]lic together.  I never introduced him to 
anybody as my husband but I am sure, our relations 
were known to the other residents of the barrio.

Q.  Did you and '[redacted]' hide the fact of your 
living together?
A.  We did not.

Q.  While living together, did the two of you 
perform towards each other the obligations and 
functions of a husband and wife?
A.  We did.

Q.  How long did you live with the veteran?
A.  I was legally married to the veteran in 1939.  
I lived with him continuously from the date of our 
marriage up to shortly before the war in 1941 when 
he was called to active service in the army.  He 
never returned to me after he was called to the 
service.

Q.  I have no further questions, do you wish to 
add anything?
A.  No.

On June 7, 1972, the appellant was informed by the RO that 
she was not entitled to death benefits on the basis that 
there was a lack of continuous cohabitation with the veteran 
as she cohabitated with another man prior to the veteran's 
death. 

In a letter penned on June 24, 1972, the appellant alleged 
that her relationship with "[redacted]" began after the 
veteran's death, and that she was forced to submit to the 
relationship against the threat of injury.  See also Joint 
Affidavit from the veteran's brothers, P.P. and R.P dated 
June 20, 1972 (attesting that appellant's relationship with 
"[redacted]" began in approximately October to November 1942); 
Joint Affidavit of D.C. and S.V., long-time residents of 
Sariaya, Quezon, dated April 14, 1972 and May 22, 1972; Joint 
Affidavit of A.O. and V.D., farmer and businessman 
respectively, dated November 23, 1972; Affidavit of B.P., 
veteran's brother, dated April 22, 1973; Joint Affidavit from 
C.P. and A.A., veteran's brother and sister-in-law, dated 
August 7, 1974 and January 18, 1974.  She alleged she may 
have suffered a memory lapse as to the time period with her 
relationship with "[redacted]" as there was no calendar 
available and the country was in a state of war.  See 
Appellant's Statement received October 24, 1972.  She 
indicated that she could not have been unfaithful to her 
husband while he was on the battlefield.  Id.  She asserted 
that she only lived with "[redacted]" from October 1942 to 
December 1944 because of force, threat, coercion, and 
intimidation.  See Appellant's VA Form 21-4138 filing 
received July 1973.  She argued that she was not given an 
opportunity to verify the accuracy of her previous sworn 
statements, and that her depositions were conducted in 
undemocratic fashion.  See Appellant's VA Form 1-9 received 
in October 1973.  

The appellant also submitted a statement attacking the 
veracity of her mother-in-laws statements by alleging she had 
a financial interest in the case.  See Affidavit of B.P., 
veteran's brother, dated April 22, 1973; Joint Affidavit from 
C.P. and A.A., veteran's brother and sister-in-law, dated 
August 7, 1974 and January 18, 1974.  She submitted an 
affidavit from the veteran's mother stating that the 
appellant's relationship with "[redacted]" did not begin until 
after the veteran's death, and that the appellant was forced 
to live with him under threat of death.  See Affidavit of 
veteran's mother dated April 23, 1974.  Her children allege 
that the appellant had been part of a libelous and slanderous 
scheme to destroy her reputation, that the appellant had 
never cohabitated with any man in relation to husband and 
wife, and that the man named "[redacted]" was a complete 
stranger to them and the whole community.  See Affidavit from 
C.P. and L.P. dated April 17, 1977.  See also Joint Affidavit 
from M.O. and P.U., residents of Sariaya, Quezon dated April 
17, 1977; Joint Affidavit of A.V. and A.P., residents of 
Sariaya, Quezon dated April 21, 1977; Affidavit from L.U., 
the appellant's mother, dated April 7, 1977.  She submitted 
an April 17, 1977 affidavit from the Barangay Captain who 
deemed the appellant to be of good moral character, indicated 
that he was in a position to know the marital status of the 
Barangay inhabitants together with their personal 
circumstances, and that the appellant was known to the 
community as the widow of the veteran.  It is alleged that 
the appellant's pension was terminated by people nurturing 
hate and envy, and that she was persuaded to make her 
previous statements as a result of being "double-crossed" 
by her parents-in-law on the "pretext" of claiming a bigger 
pension.  See Appellant's statement dated August 25, 1979; 
Statement from C.P, the appellant's daughter, dated December 
1977.

In a Joint Affidavit dated April 27, 1977, C.P., who provided 
a deposition statement on April 13, 1972, averred that since 
the veteran's death the appellant had neither cohabitated nor 
lived with any man in relation as husband and wife, that the 
rumor she engaged in sexual intercourse with "[redacted]" 
constituted malicious gossip and a "romantic tale" that did 
not amount to an ostensible marital relation.  

In a statement dated March 12, 1986, the appellant described 
her relationship with "[redacted]" as follows:

      I could not live with my husband 
continuously up to the time of his death because 
he was then in the battlefield where he and his 
comrades-in-arm were captured by the Japanese 
invaders due to the supremacy the enemy fire-
power and the lack of food and ammunition of the 
Phil-American forces.
      At that time, I, together with my two (2) 
small children joined the other civilians in 
evacuating to the far-flung area of Barangay 
Morong, Sariaya, Quezon, Philippines because of 
our fear of the abusive Japanese soldiers.
      It was while we were then on evacuation that 
I was raped by an armed stranger who held me and 
my baby daughter [L.P.], hostage for three (3) 
days under force, threat and intimidation.  I 
learned the name of said stranger as [J.T.].  
After we had been freed by him, I did not see him 
anymore.  Because of the abuses of said [J.T.], 
he was said to have been killed by the guerillas.
      Thereafter, I was forced and intimidated by 
a guerilla soldier named [A.R.] to have carnal 
relations with him time and again but he did not 
live with me.  Said [A.R.] died on July [redacted], 1948 
at Tiaong, Quezon.  His death certificate is 
hereto attached for ready reference.
      Without any malice at all but to set the 
records straight, my mother-in-law ... who was then 
interested in the death benefits of my said 
husband, gave a statement against me, which 
served as the basis for the denial of my claim.  
Enclosed is a joint affidavit of her children, 
namely, [C.P. and P.P.]

In a statement dated April 10, 1989, the appellant described 
her relationship with "T" as follows:

Since the time we got married, we lived 
continuously until I gave birth to our son [C.P.] 
on November [redacted], 1939 and a baby girl [L.P.] on 
March [redacted], 1942.  On December 1941, my husband was 
called to active duty and that was the only time 
we were separated.  I was then pregnant on [L.P.] 
when the veteran left.  There was no truth to the 
fact that I lived with [J.T.] during the early 
part of January of February 1942.  During that 
time I was about to give birth to [L.P.] and who 
is the man do you think will like a woman who is 
very much pregnant.  The truth is [L.P.] was 
already crawling or about eight to nine months 
old when [J.T.] started visiting me and that was 
October or November 1942.  This was start of my 
sufferings when we lived in the forest in Barrio 
Morong, afraid of the Japanese soldiers.  We do 
not know where to find our food to eat, two meals 
a day is enough for us just to live, my mother 
was working in the field and my father cannot 
work due to paralysis.  I was taking care of my 
two children was crying for food, praying for the 
coming back of my husband to be relieved of those 
sufferings.  And during those sufferings also, I 
agreed to live with [J.T.].  I knew this to be a 
sin against God and my husband but I prefer to 
live and to be relieved of my problems.

In a statement received in March 2004, the appellant admitted 
to living with a man other than the veteran as follows:

Since he died in September 1942, being young and 
widowed early, and had two (2) kids to take care 
of, I had to live with a Man for quite sometime, 
but it did not last long for he died too, not 
long after.  We never married with each other.  
Thereafter, the death of my live-in partner I did 
never had any man to this date as of this 
testimony, February 17, 2004. 

The undisputed facts establish that the appellant had been 
continuously cohabitating with the veteran at the time he 
departed for service in World War II.  He died while a 
prisoner of war in September 1942.  There is no evidence or 
allegation that the veteran was at fault for any aspect of 
separation from the appellant.  The appellant asserts 
continuity of cohabitation with the veteran at the time of 
his death and, in essence, relies on two inopposite possible 
theories to support her claim: (1) that any cohabitation with 
a man other than the veteran occurred after the veteran's 
death or (2) if she did cohabitate with "[redacted]" prior to 
the veteran's death, it was against her free will due to 
threat of injury or death and, thus, she did not intend to 
desert the veteran for another man.  For purposes of this 
decision, her relationship with "[redacted]" after the 
veteran's death is relevant only with respect to evaluating 
the veracity and probative weight to assign to the 
contradictory sworn statements in this case.

The Board first finds that the appellant did cohabitate with 
"[redacted]" in early 1942 which is prior to the veteran's 
death in September 1942.  This finding of fact is supported 
by the appellant's sworn statements in her original 
deposition in December 1947 ("early 1942 until about 
December 1944"), her deposition on April 13, 1972 ("it was 
in early 1942 and lasted up to 1943" and "I am sure I 
started having relations with '[redacted]' prior to September of 
1942"), and her deposition statement on April 14, 1972 
(answering "Yes" to the question as to whether she had 
relations with '[redacted]' from the early part of 1942 up to 
1943").  This fact is corroborated by sworn statements from 
veteran's mother in September 1947 affidavit, the appellant's 
grandmother in December 1947, and the veteran's brother, 
C.P., in April 1972.

The Board next finds that the appellant cohabitated with 
"[redacted]" of her own free will and intended to effectuate a 
separation from the veteran.  This finding of fact is 
supported by the appellant's sworn statements in her original 
deposition in December 1947 (she "lived" with "[redacted]," 
they "acknowledged" and "treated" each other as husband 
and wife") and her deposition on April 14, 1972 
(acknowledging that both the appellant and "[redacted]" 
performed towards each other the obligations and functions of 
a husband and wife, and did not hide the fact of living 
together from the community).  It is corroborated by the 
sworn statements of the veteran's mother's in September 1947, 
the appellant's grandmother in December 1947, and the 
veteran's brother, C.P., in April 1972.

In arriving at this conclusion, the Board has had to 
reconcile contradicting sworn statements from the appellant, 
the veteran's mother and C.P. on material questions of fact 
as well as contrary evidence to the findings by various other 
sworn statements of record.  The contradictions among the 
appellant's statements of record can only lead to the 
conclusion that she has made false representations of fact on 
material aspects of the case.  For the reasons set forth 
below, the appellant is not entitled to have her most 
favorable version(s) of statement(s) regarding the reason(s) 
of separation, or lack thereof, to be accepted per the 
provisions of 38 C.F.R. § 3.53(b).

The appellant has clearly presented false statements with 
respect to whether she cohabited with "[redacted]."  See 
Deposition statement dated December 1947 (conceding that she 
"lived" with [redacted] and they "acknowledged each other as 
husband and wife"); deposition statement dated April 13, 
1972 ("never" lived with "[redacted]"); deposition statement 
dated April 14, 1972 ("[t]he truth is '[redacted]' and I lived 
together in my parent's home" and did not hide the fact they 
were living together); statement dated July 1973 (only 
"lived" with [redacted] because of threat of physical harm); 
statement dated March 1986 (she was held hostage for "three 
(3) days) and raped by a stranger, "learned" his name was 
"[redacted]," and "did not see him anymore" once she was 
freed); and April 1989 statement ("I agreed to live with 
[redacted] [redacted]" knowing it to be a sin against her husband and 
God).

The appellant has provided false statements with respect to 
whether she was seen in public with "[redacted]."  See 
Deposition dated April 13, 1972 (answering "[n]o" as to 
whether she went out in public with "[redacted]") and 
deposition dated April 14, 1972 ("It is also true that we 
[appellant and [redacted]] went out in pu[b]lic together."  She 
has provided false statements with regard to the time period 
she cohabitated with "[redacted]" and the length of that 
relationship.  See Depositions December 1947, April 13, 1972 
and April 14, 1972 (early 1942 until at least 1943); 
statement dated June 1972 ("because in truth and in fact, I 
have not lived with [redacted] '[redacted]' before the death of my 
husband."); statement received July 1973 ("lived" with 
"[redacted]" from October 1942 to December 1944 due to threat 
of physical harm); statement dated March 1986 (she was held 
hostage for "three (3) days) and raped by a stranger, 
"learned" his name was "[redacted]," and "did not see him 
anymore" once she was freed); and statement dated April 1989 
('[t]he truth is [my daughter] was already crawling or about 
eight to nine months old when [redacted] [redacted] started visiting me 
and that was October or November 1942.").

Incidentally, the appellant has also provided false 
statements with respect to her relationship with "[redacted]" 
after the veteran's death.  See Deposition dated December 
1947 I"I treat [[redacted]] just as if he were my legal husband" 
and "co-erced into living with '[redacted]'"); October 1960 
statement ("impossible" she could have lived with "[redacted]" 
as he was a "married man and living in a far away place with 
his family"); March 1986 statement ("forced to have carnal 
relations" with [redacted] but "he did not live with me"); and 
March 2004 statement (after her husbands death, she had to 
"live with a Man for quite sometime" until her "live-in 
partner" died.")

Additionally disturbing and contradictory statements have 
been made by the veteran's mother and the veteran's brother, 
C.P., recanting their earlier December 1947 and April 1972 
deposition testimony, respectively, with subsequent sworn 
statements to the contrary.  The appellant's grandmother 
provided a sworn statement in 1947 that the appellant's lived 
with "[redacted]" prior to the veteran's death, and that the 
appellant cohabitated with [redacted] in her own house after the 
veteran's death.  The appellant's grandmother was privy to 
the relevant facts in dispute none her sworn statement has 
not been impeached.  The Board finds that the grandmother's 
sworn testimony to be the most reliable corroboration that 
the appellant lived with "[redacted]" prior to the veteran's 
death in September 1942.  Therefore, the Board finds that the 
original sworn statements provided by the veteran's mother 
and his brother, C.P., to be the most reliable and accurate 
statements of fact.

The Board also finds that the numerous affidavits filed since 
1972 by community members and the appellant's children are 
entitled to little probative weight in this case.  These 
statements are subject to faulty memory being provided three 
decades after the events in question, and none of the 
affiants were as privy to the relationship with [redacted] as the 
immediate family members.  The appellant's children were too 
young to have any appreciable knowledge of the facts and 
circumstances of the appellant's relationship with 
"[redacted]."  The April 1977 statement from the appellant's 
mother alleging that "[redacted]" was a complete stranger is 
flatly contradicted by clear evidence to the contrary and is 
rejected.  There is no doubt of material fact to be resolved 
in the appellant's favor.  38 U.S.C.A. § 5107(b).  Therefore, 
the Board denies the appellant's claim of entitlement to 
recognition as the surviving spouse of the veteran.

In reaching this determination, the Board has carefully 
reviewed the record to ensure compliance with VA's statutory 
and regulatory notice and assistance requirements.  
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002).

Specifically, VA has a duty to notify a claimant (and 
representative, if any) of any information, whether medical 
or lay evidence or otherwise, not previously provided to VA 
that is necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103 (West 2002).  As part of that notice, VA shall 
indicate which portion of that information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, VA will attempt to obtain on behalf of the claimant.  
Id.  A notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  This "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  Id.  The Pelegrini II Court also 
held that the language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) require that a notice be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.

The appellant submitted her claim to reopen in August 2002.  
An RO letter dated January 21, 2003 advised the appellant 
that a prior final decision found that she did not qualify as 
the surviving spouse of the veteran as she did not 
continuously cohabit with the veteran from the date of her 
marriage to the date of the veteran's death.  She was 
provided examples of the types of evidence that could qualify 
as both "new" and "material" evidence, and notified that 
four documents she submitted in her application were not 
considered new and material evidence.  She was provided a 
similar letter on July 23, 2003.  On November 21, 2003, the 
appellant was provided a letter that informed her about the 
information and evidence not of record that was necessary to 
substantiate the claim and the relevant duties upon herself 
and VA in developing her claim.  The July 28, 2004 statement 
of the case (SOC) notified her of the provisions of 38 C.F.R. 
§ 3.159(b).

The statute and regulations regarding notice require that a 
claimant be given the required information prior to VA's 
decision on the claim, and in a form that enables a claimant 
to understand the process, the information needed, and who is 
responsible for obtaining that information.  Mayfield v. 
Nicholson, 05-7157 (Fed. Cir. Apr. 5, 2006).  However, in 
circumstances where such notice was not provided, the focus 
must be directed as to whether the timing defect has resulted 
in harmful error to the claimant.  Id.  See generally 
38 C.F.R. § 20.1102 (2005) (error or defect in any decision 
by the Board that does not affect the merits of the issue or 
the substantive rights of the appellant shall be considered 
harmless and not a basis for vacating or reversing such 
determination).

In this case, the four content requirements of a VCAA notice 
have been met, and any error in not providing a single notice 
to the appellant covering all content requirements 
constitutes harmless error in this case.  See, e.g., 
38 C.F.R. § 20.1102 (2005).  The appellant was specifically 
advised of the previous basis for the prior final decision, 
and the types of evidence and/or information deemed necessary 
to reopen the claim.  See Kent v. Nicholson, 04-181 (U.S. 
Vet. App. Mar. 31, 2006).  She provided evidence directly 
bearing on the reason for the prior final denial and the 
Board reopened the claim based upon the evidence she 
presented.  Thus, the appellant had actual knowledge of the 
evidence she need to substantiate her claim and her claim 
would have been substantiated had the evidence been found 
credible.  As such, no prejudice has accrued to the 
appellant.  On the facts of this record, the Board can 
envision no evidence that could be submitted by the appellant 
to rehabilitate her credibility and patently false evidence 
she has presented over the years.  Because she is not 
recognized as the surviving spouse of the veteran, any 
question as to the appropriate effective date is moot, and 
there can be no failure-to-notify prejudice to the appellant.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
There is no indication that any aspect of the notice 
compliant language that may have been issued post-
adjudicatory has prevented the appellant from providing 
evidence necessary to substantiate her claim and/or affected 
the essential fairness of the adjudication of the claim.  

Any further notice to the appellant would only result in a 
delay in adjudicating the claim without any additional 
benefit accruing to her.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
further consideration of the claim for further notice poses 
no prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. at 394; VAOPGCPREC 16-92 (July 24, 1992).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The record 
on appeal was extensively developed with VA field 
investigations conducted in 1947 and 1972.  There are no 
additional records in the possession of a federal agency that 
are relevant to the issue on appeal and there is no 
outstanding request for VA assistance to obtain any evidence 
that could have a bearing on the dispositive issue on appeal.  
There is no reasonable possibility that any further 
assistance to the appellant would be capable of 
substantiating her claim.


ORDER

The claim of entitlement to recognition of the surviving 
spouse is reopened and denied on the merits.



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


